DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 6/9/2022.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest the respective claim limitations when considered as a whole.
The claims now define a specific technique for modeling 3D buildings which follows a specific series of steps ranging from reception of a region of interest of a 2D image input to 3D model generation of buildings in the region of interest of such a 2D image.  As noted in the Interview Summary mailed 6/9/2022, the prior art of Verma no longer anticipates the claimed invention as the decomposition and primitive classification techniques of Verma no longer read upon the claimed invention.  Furthermore, the amendments specifying that it is a 2D image which is received of the region of interest which is then the basis of generation of a surface model, from which the digital height model is generated, when considered in combination with the newly amended shape decomposition and primitive classification process, also lead to a finding of allowability as explained below.
The claims are directed toward a field of art which is quite well-developed.  Zheng et al1 for example provide a technique for 3D building reconstruction and provide an illuminating review of the state of the art, explaining that approaches to 3D building modeling may be described as “data- and mode-driven approaches” where combinations of such approaches are “hybrid” approaches, where each type of approach has its own trade-offs of accuracy, speed, efficiency, etc as would be expected.  Zheng details these types of approaches as have been attempted in the prior art, but none specifically follow the series of steps as in the claimed invention.  Zheng and the prior art detailed though make clear that each step of the reconstruction method and the type of data being processed at any stage must be carefully chosen to assure the proper level of the designer’s desired accuracy, speed and efficiency, as well as the types of systems that the techniques can be applied to, and whether for example manual input may be required.  Note for example that Zheng’s technique specified requires LiDAR data and DEM data, and while a 2D image is decomposed, there is no similar steps of creating of a height map from a surface model from a 2D image and there is no teaching of a primitive classification process where 3D geometric object shapes from the decomposition process which replace portions of the height map are compared pointwise to primitives in a library.  Thus there is also no teaching of then a fitting process applied to each classified shape followed by a best fitting model selection and then generation of the 3D model of each building.  
Kada2 provides another example of using an approach for “3D building reconstruction” based on a “decomposition” approach.  The technique includes the idea of decomposing a region of interest containing buildings into shapes and refining these shapes.  However, then the shapes are best fit to a limited number of roof shapes by comparing 3D data about the normal of image points to the shapes.  Thus Kada also shows a technique which differs from the prior art and shows the selection of input data and processing stages is highly variable in a 3D reconstruction system.
Lafarge3 provides a system which is similar to the applied Verma reference as it proposes to assemble “simple urban structures from a library of 3D parametric blocks” and even uses a digital surface model from a 2D image as a basis.  However, while LaFarge does teach use of 2D images to generate a digital surface model, there is no further teaching to generate a height map for the surface model from which the shapes are decomposed.  Furthermore, like Verma, even once the shapes have been decomposed from the region of interest and corrected, there is no similar primitive classification process which compares points of the shapes with primitives stored in the database.  Rather the system attempts to look for variants in a library of shapes described by equations and parameters such that decomposed shapes are classified as to which equation and constraints they most closely fit in the database and these shapes are classified as different roof shapes and not as primitives.  Furthermore there is again not a fitting process executed to each classified shape as the shapes would have been replaced by the roof types and there is no specific fitting of a model and generation of a 3D model of each building as the classification of each shape instead leads to selection of an object to replace the shape which is the corrected instead of the shape.  Thus the claims define over prior art such as Kada as as well.
Note the previously referenced Chen et al prior art also proposes 3D building reconstruction based on 2D images. Chen extracts a roof or building footprint from a 2D image and segmented portions of the image are fed into a classifier which uses features of images to match with various roof type patterns.  Thus there is no creation of a height map from a surface model generated from a 2D image from which shapes are decomposed.  Rather the 2D or aerial image is decomposed.  Furthermore again the manner of classification is different as there is no comparison of actual points with sets of points of primitives which are pre-stored, as rather the system relies on machine learning training images which do not rely on shape.  Thus prior art such as Chen does not teach or suggest the claimed invention.  
Thus the independent claims define a specific series of steps for 3D building reconstruction which are not taught or suggested in the prior art.  The claims define a pipeline which allows 2D images to serve as the basis for a hybrid data and model-driven approach resulting in a 3D building reconstruction which chooses to decompose a height model for a surface model from the 2D images to serve as the basis for shapes to replace and standardize the image components.  The approach thus retains a certain level of more specific shape data from the height model and chooses to correct the shape and then classify the shape based on primitive comparisons instead of shape or type comparisons thus allowing for flexibilities and accuracy to be controlled in the stages of the pipeline.  The Examiner is unable to find any teaching or suggestion in the prior art of a 3D building reconstruction system which implements each step in combination as now defined by the claimed invention.  Thus the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT E SONNERS/Examiner, Art Unit 2613            


/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                                                                                                                                                                                                                    


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Zheng Y, Weng Q, Zheng Y. A hybrid approach for three-dimensional building reconstruction in indianapolis from LiDAR data. Remote Sensing. 2017 Mar 26;9(4):310.
        2 Kada M, McKinley L. 3D building reconstruction from LiDAR based on a cell decomposition approach. International Archives of Photogrammetry, Remote Sensing and Spatial Information Sciences. 2009 Sep 3;38(Part 3):W4.
        3 Lafarge F, Descombes X, Zerubia J, Pierrot-Deseilligny M. Structural approach for building reconstruction from a single DSM. IEEE Transactions on pattern analysis and machine intelligence. 2008 Nov 25;32(1):135-47.